DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-17, 19, and 21-23 are currently pending. Claims 1, 3-17, 19, and 21-23 are rejected. 
Response to Arguments
Applicant's arguments, see Pg. 8 of the Remarks, filed December 02, 2020 with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
The 35 U.S.C. 112(b) rejections of Claims 16-17 do not appear to have been resolved by amendment nor specifically argued in the remarks. Therefore, the rejections remain. The issue with Claim 18 appears to have been resolved by cancellation.
Applicant’s arguments, see Pg. 8 of the Remarks, filed with respect to the rejections of Claims 1, 3, 7, 13-14, and 16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liles et al. (US 2014/0186167 A1).
Regarding Claim 1, the previous rejection addressed the limitations of Claim 2 under 35 U.S.C. 103, not 35 U.S.C. 102. Therefore, the previously given 35 U.S.C. 102(a)(1) rejection in view of Eastwood has been withdrawn. However, the features of Claim 2 are taught by Liles. Please see the addressing of Liles below. 
Applicant's arguments, see Pg. 8-10 of the Remarks, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 2, 15, and 17-18 with respect to Liles, the Office respectfully disagrees with Applicant’s argument. Annular structures may either be a full ring (i.e. one piece) or segmented (i.e. more than one piece). Eastwood is silent regarding which one 
Arguments with respect to all other claims depend upon the arguments addressed above. The newly added limitations will be addressed in the rejection below. 
New Claims 21-23 are addressed in the rejection below. 
Information Disclosure Statement
The information disclosure statement filed November 09, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein, specifically the listings in the “NON-PATENT LITERATURE DOCUMENTS” section, has not been considered. The listed US Patents and US Patent Application Publications have been considered. 
Specification
The disclosure is objected to because of the following informalities: 
Various portions of the Specification, such as paragraph [0048, 0054, 0055-0058] use the term “ring-strut-ring structure”. However, the Specification does not clarify what is meant . 
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding Claim 3, Lines 2 and 3 contain reference numerals “150” and “152”. The claim is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Applicant is suggested to remove the reference numerals since no other claims contain reference numerals. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Regarding Claim 21, Lines 1-2 recite “wherein the seal is at least one of a torsional spring seal, a dogbone, and a diamond seal.” The sentence structure of “at least one of… and…” is a conjunctive phrase, meaning the phrase would require at least one of a torsion spring seal, at least one of a dogbone, and at least one of a diamond seal in combination. Meanwhile, the best discussion of the seals is in paragraph [0052] of the original disclosure which recites the seal member is “a torsional spring seal, dogbone, or diamond seal” in the alternative, requiring only one of the seal types. There is insufficient written description in the original disclosure to show possession of a seal comprising two different seal types or all three seal types in combination as required of the claim. For purposes of examination, it is believed the alternative was intended as recited in the original disclosure. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-17, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3, 7, 9, 13-14, 16-17, and 22-23, Lines 6, 12, 13, 15 of Claim 1, 2-3 of Claim 3, 2 of Claim 7, 3 of Claim 9, 3 of Claim 13, 2 of Claim 14, 2 of Claim 16, 5, 7, 10, 12, 17 of Claim 17, 2 of Claim 22, 1 of Claim 23 use the limitation “ring-strut-ring structure”. It is unclear what this term means. What specific structure is imparted to the “structure” by being modified 
Regarding Claims 1 and 17, Lines 16 of Claim 1 and 18 of Claim 17 respectively recite “engine static structure modules”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what is considered an “engine static structure module”. 
Regarding Claim 4, Line 3 recites “the static structure”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 16-17, Lines 3 and 13 respectively recite “the anti-rotation features”. There is insufficient antecedent basis for this limitation since there is only basis for a singular feature. 
Regarding Claim 19, Line 2 recites “a static structure flange”. This limitation appears to be already present in Claim 17. It is unclear if this limitation is in reference to the same flange or reciting a new flange. 
Claims 5-6, 8, 10-12, 15, and 21 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 13-16, and 23, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood et al. (US 2016/0169245 A1), hereinafter Eastwood, in view of Liles et al. (US 2014/0186167 A1), hereinafter Liles.
Regarding Claim 1, Figure 2 of Eastwood discloses a pre-diffuser downstream a compressor section of a gas turbine engine, comprising: a ring-strut-ring structure (30) that comprises a multiple of struts and diffusion passage (34); an exit guide vane ring (31) adjacent to the ring-strut-ring structure (34); and a seal (35) between the ring-strut-ring structure (30) and the exit guide vane ring (31), the seal (35) radially inboard of the multiple of diffusion passages (34) [0030-0031, 0033]. Since seal (35) is compressible with a spring constant according to paragraphs [0033-0035] and is between the ring-strut-ring structure (30) and the exit guide vane ring (31), it is interpreted as satisfying the function of the seal (35) accommodates compression of the ring-strut-ring structure (30) and the exit guide vane ring (31) in response to axial assembly of engine static structure modules. 
Eastwood does not expressly teach wherein the ring-strut-ring structure is a full ring nor the diffusion passage ducts as claimed. However, such structures would have been obvious in view of Liles. 
Figures 6-8 of Liles teaches a full ring strut-ring-strut structure (42) that comprises a multiple of hollow struts (52) and a multiple of inlets to a respective diffusion passage (formed by 84, hereinafter 84), one of the multiple of inlets formed between each one of the multiple of hollow struts (52) located between two diffusion passages (84); a multiple of diffusion passage ducts (formed by 86, hereinafter 86), each of the multiple of diffusion passage ducts (86) in communication with one of the multiple of diffusion passages (84). Paragraph [0030-0031] describe the assembly. Such an assembly provides for a structural frame that is strong and rigid that is covered by a fairing which helps protect the frame [0002, 0030]. The fairings which form the passage and duct (84, 86) can be easily repaired. The hollowness of the strut (52) allow for the implementation of cooling or lubrication lines through the strut [0030]. The single piece nature of the full ring strut-ring-strut structure (42) provides strength and stability [0040]. Although the embodiment shown by Liles is for an exhaust casing, Liles recognizes the construction to be applicable to other frames within the gas turbine engine [0022]. The pre-diffuser taught by Eastwood is less descript and would benefit from details provided from known structures in other references, such as Liles. 

Regarding Claim 3, Eastwood and Liles teach the pre-diffuser as set forth in Claim 1. 
Figure 2 of Eastwood teaches a hot fairing radial flange that extends radially inward from the ring-strut-ring structure (30) and an exit guide vane radial flange that extends radially inward from the exit guide vane ring (31), the seal (35) located between the exit guide vane radial flange and the hot fairing radial flange. See also annotated Figure 2’ below with hot fairing radial flange (A) and exit guide vane radial flange (B). The modification in Claim 1 by Liles results wherein the ring-strut-ring is a full ring as noted above. 

    PNG
    media_image1.png
    561
    484
    media_image1.png
    Greyscale

Regarding Claim 7, Eastwood and Liles teach the pre-diffuser as set forth in Claim 1. 
an axial extension that extends from the ring-strut-ring structure (30) along an inner radial diameter and around an engine axis of rotation (see 15 of Figure 1 of axis). See extension (C) in annotated Figure 2’ above. The modification in Claim 1 by Liles results wherein the ring-strut-ring is a full ring as noted above.
Regarding Claim 13 Eastwood and Liles teach the pre-diffuser as set forth in Claim 1. 
Figure 2 of Eastwood discloses an outer radial interface between a radial outer surface of the ring-strut-ring structure (30) and the exit guide vane ring (31). See interface (D) in annotated Figure 2’ above. The modification in Claim 1 by Liles results wherein the ring-strut-ring is a full ring as noted above.
Regarding Claim 14, Eastwood and Liles teach the pre-diffuser as set forth in Claim 13.
Figure 2 of Eastwood teaches wherein the ring-strut-ring structure (30) at least partially overlaps the exit guide vane ring (31) at the outer radial interface. See interface (D) in annotated Figure 2’ above. The modification in Claim 1 by Liles results wherein the ring-strut-ring is a full ring as noted above.
Regarding Claim 15, Eastwood and Liles teach the pre-diffuser as set forth in Claim 14. 
Eastwood is silent regarding a full ring structure as claimed. However, a full ring structure would have been obvious in view of Liles. 
Figures 2A and 2B of Liles teach a vane assembly having structures (44, 45, 64, 66), each configured as a full ring structure. Full ring structures have no structural interruptions, therefore they provide better stiffening to the shape of the assembly [0041]. The pre-diffuser taught by Eastwood would benefit similarly as well, since similar to Liles, it comprises annular vane structures in a gas turbine engine (see 30 and 31 in Figure 2 of Eastwood). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-diffuser taught by Eastwood-Liles such that the 
Regarding Claim 16, Eastwood and Liles teach the pre-diffuser as set forth in Claim 1. 
Figure 5 of Eastwood teaches an anti-rotation feature (50, 53) between the ring-strut-ring structure (top) and the exit guide vane ring (bottom), the anti-rotation features (50, 53) being inboard of the multiple diffusion passages (note 50, 53 are radially inwards) [0038]. The modification in Claim 1 by Liles results wherein the ring-strut-ring is a full ring as noted above.
Regarding Claim 23, Eastwood and Liles teach the pre-diffuser as set forth in Claim 1. 
The modification by Liles in Claim 1 results wherein the full ring ring-strut-ring structure is a cast component, as exemplified by ring (42) in Liles [0030]. 

Claim 4, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Eastwood and Liles as applied to Claim 3 above, and further in view of Rice et al. (US 6,364,606 B1), hereinafter Rice.
Regarding Claim 4, Eastwood and Liles teach the pre-diffuser as set forth in Claim 3. 
Eastwood does not expressly teach a static structure flange that abuts the hot fairing radial flange as claimed. However, the abutment would have been obvious in view of Rice. 
Figures 1 and 4 of Rice teach pre-diffuser assemblies wherein a static structure flange (of 120, 220) abuts a hot fairing radial flange (of 110, 210), the static structure flange (of 120, 220) extends radially outwardly from the static structure with respect to an engine axis of rotation (below bottom of figures, not shown). The arrangements provide for known methods of fixing parts of the assembly that also has structure which minimizes leakage (Col. 1, Lines 54-60 and Col. 4, Lines 10-31). 
. 

Claims 5-6, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood in view of Liles and Rice as applied to Claim 4 above, and further in view of Battig et al. (US 5,868,553 A), hereinafter Battig.
Regarding Claim 5, Eastwood, Liles, and Rice teach the pre-diffuser as set forth in Claim 4. 
Eastwood, Liles, and Rice do not expressly teach a clamp ring as claimed. However, a clamp ring would have been obvious in view of Battig. 
Figures 2 and 3 of Battig teach two ways to attach one member (1) of a turbine assembly to another (2). In Figure 2, a fastener (4) goes through a radial flange of the first member (1). In Figure 3, a clamp ring (24) abuts a radial flange of the first member (1). The clamp ring helps lock the members (1, 2) together while allowing for a gap (26) for radial expansion without increasing of operating stresses (Col. 5, Lines 11-20). As applied to the combination, which flange the clamp ring abuts along with the flange the static structure flange abuts is considered a rearrangement of parts. The courts have held that a rearrangement of parts to be an obvious matter of design choice (see MPEP 2144.04, VI, C). As shown by the attachment of the clamp ring (24) in Figure 3 of Battig, the clamp ring only has to abut one of the flanges while the static structure flange abuts the other to properly lock the flanges in place. Since no unexpected result is apparent from which flange is abutted, having the clamp ring abut the exit guide vane radial flange would have been obvious to one of ordinary skill in the art.

Regarding Claim 6, Eastwood, Liles, Rice, and Battig teach the pre-diffuser as set forth in Claim 5. 
The modification in Claim 5 by Battig results in a multiple of fasteners that fasten the clamp ring to the static structure flange, as exemplified by the fasteners (4) fastening clamp ring (24) in Figure 3 of Battig (Col. 5, Lines 11-15). 

Claim 8-9, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood and Liles as applied to Claim 7 above, and further in view of Touchaud (FR 2,887,924 A1), hereinafter Touchaud. References to the text of Touchaud will refer to the machine translation provided with the previous action filed October 15, 2020. 
Regarding Claim 8, Eastwood and Liles teach the pre-diffuser as set forth in Claim 7.
Eastwood does not expressly teach a recessed area in the exit guide vane ring as claimed. However, a recessed area would have been obvious in view of Touchaud. 
Figures 2-3 of Touchaud teach embodiments of a pre-diffuser wherein the assemblies have a recessed area (72, 74) in the exit guide vane ring (10) to receive the axial extension (54). The recessed area aligns the surface of the inner shroud (58) with the surface of the pre-diffuser (Machine Translation, Lines 116-120). The recessed area provides a means for fixing that is less 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-diffuser taught by Eastwood-Liles such that a recessed area receives the axial extension as suggested by Touchaud, to provide the benefit of a simple fixing between the exit guide vane ring and the hot fairing structure that results in a tight fit. 
Regarding Claim 9, Eastwood, Liles, and Touchaud teach the pre-diffuser as set forth in Claim 8.
Figure 2 of Eastwood teachss a hot fairing radial flange that extends radially inward from the ring-strut-ring structure (30) and an exit guide vane radial flange that extends radially inward from the exit guide vane ring (31), the seal (35) located between the exit guide vane radial flange and the hot fairing radial flange. See also annotated Figure 2’ above with hot fairing radial flange (A) and exit guide vane radial flange (B). The modification by Touchaud in Claim 8 results in the exit guide vane radial flange transverse to the recessed area, as exemplified by the positioning of the recessed area (72) with respect to flange (66) in Figure 2 of Touchaud showing how one of ordinary skill would apply the recessed area in addition to a flange. The modification in Claim 1 by Liles results wherein the ring-strut-ring is a full ring as noted above.

Claim 10, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Eastwood, Liles, and Touchaud as applied to Claim 9 above, and further in view of Rice.
Regarding Claim 10, Eastwood, Liles, and Touchaud teach the pre-diffuser as set forth in Claim 9. 
Eastwood does not expressly teach a static structure flange that abuts the hot fairing radial flange as claimed. However, the abutment would have been obvious in view of Rice. 
Figures 1 and 4 of Rice teach pre-diffuser assemblies wherein a static structure flange (of 120, 220) abuts a hot fairing radial flange (of 110, 210). The arrangements provide for known methods of fixing parts of the assembly that also has structure which minimizes leakage (Col. 1, Lines 54-60 and Col. 4, Lines 10-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-diffuser taught by Eastwood-Liles-Touchaud such that a static structure flange abuts the hot fairing radial flange as exemplified by Rice, predictable resulting in known methods of fixing parts of the pre-diffuser together. 

Claims 11-12, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood, Liles, Touchaud, and Rice as applied to Claim 10 above, and further in view of Battig.
Regarding Claim 11, Eastwood, Liles, Touchaud, and Rice teach the pre-diffuser as set forth in Claim 10. 
Eastwood, Liles, Touchaud, and Rice do not expressly teach a clamp ring as claimed. However, a clamp ring would have been obvious in view of Battig. 
Figures 2 and 3 of Battig teach two ways to attach one member (1) of a turbine assembly to another (2). In Figure 2, a fastener (4) goes through a radial flange of the first member (1). In Figure 3, a clamp ring (24) abuts a radial flange of the first member (1). The clamp ring helps lock the members (1, 2) together while allowing for a gap (26) for radial abut the exit guide vane radial flange would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pre-diffuser taught by Eastwood-Liles-Touchaud-Rice such that a clamp ring abuts the exit guide vane radial flange as suggested by Battig, to provide the benefit of locking the flanges while allowing radial expansion. The positioning of the clamp ring is considered a rearrangement of parts, which would have been an obvious matter of design choice to one of ordinary skill in the art.  
Regarding Claim 12, Eastwood, Liles, Touchaud, Rice, and Battig teach the pre-diffuser as set forth in Claim 11. 
The modification in Claim 11 by Battig results in a multiple of fasteners that fasten the clamp ring to the static structure flange, as exemplified by the fasteners (4) fastening clamp ring (24) in Figure 3 of Battig (Col. 5, Lines 11-15). 

Claims 17 and 19, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood in view of Liles, Rice, and Battig. 
Regarding Claim 17, Figure 2 of Eastwood teaches a pre-diffuser for a gas turbine engine, comprising: an exit guide vane ring (31) having a multiple of exit guide vanes (33) defined around an engine longitudinal axis (see 15 of Figure 1 for axis), an exit guide vane radial flange (B) that extends radially inward from the exit guide vane ring (31); a ring-strut-ring structure (30) adjacent to the exit guide vane ring (31) to define a multiple of diffusion passages (34) around the engine longitudinal axis, a hot fairing radial flange (A) that extends radially inward from the ring-strut-ring structure (30); an outer radial interface (D) between a radial outer surface of the ring-strut-ring structure (30) and the exit guide vane ring (31) [0030-0031, 0033]. See also annotated Figure 2’ above. Figure 5 teaches an anti-rotation feature (50, 53) between the ring-strut-ring structure (top) and the exit guide vane ring (bottom), the anti-rotation features (50, 53) inboard of the multiple of diffusion passages [0038]. Figure 2’ shows a seal (35) located between the exit guide vane radial flange (B) and the hot fairing radial flange (A), the seal (35) radially inboard of the multiple of diffusion passages (34). Since seal (35) is compressible with a spring constant according to paragraphs [0033-0035] and is between the ring-strut-ring structure (30) and the exit guide vane ring (31), it is interpreted as satisfying the function of the seal (35) accommodates compression of the ring-strut-ring structure (30) and the exit guide vane ring (31) in response to axial assembly of engine static structure modules.
Eastwood is silent regarding a full ring ring-strut-ring structure a full hoop structure as claimed. However, a full hoop structure would have been obvious in view of Liles. 
Figures 2A and 2B of Liles teach a vane assembly having structures (44, 45, 64, 66), each configured as a full hoop structure. Full hoop structures have no structural interruptions, therefore they provide better stiffening to the shape of the assembly [0041]. The pre-diffuser taught by Eastwood would benefit similarly as well, since similar to Liles, it comprises annular vane structures in a gas turbine engine (see 30 and 31 in Figure 2 of Eastwood). The term “full ring” is interpreted as being similar to “full hoop”. A modification to obtain a “full ring” structure follows the same reasoning set forth with respect to the “full hoop”.  

Eastwood does not expressly teach a static structure flange as claimed. However, the abutment would have been obvious in view of Rice. 
Figures 1 and 4 of Rice teach pre-diffuser assemblies wherein a static structure flange (of 120, 220) abuts a hot fairing radial flange (of 110, 210). The arrangements provide for known methods of fixing parts of the assembly that also has structure which minimizes leakage (Col. 1, Lines 54-60 and Col. 4, Lines 10-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-diffuser taught by Eastwood-Liles with a static structure flange as exemplified by Rice, predictable resulting in known methods of fixing parts of the pre-diffuser together. 
Eastwood, Liles, and Rice do not expressly teach a clamp ring as claimed. However, a clamp ring would have been obvious in view of Battig. 
Figures 2 and 3 of Battig teach two ways to attach one member (1) of a turbine assembly to another (2). In Figure 2, a fastener (4) goes through a radial flange of the first member (1). In Figure 3, a clamp ring (24) abuts a radial flange of the first member (1); and a multiple of fasteners (4) fasten the clamp ring (24). The clamp ring helps lock the members (1, 2) together while allowing for a gap (26) for radial expansion without increasing of operating stresses (Col. 5, Lines 11-20). As applied to the combination, which flange the clamp ring abuts along with the flange the static structure flange abuts is considered a rearrangement of parts. The courts have held that a rearrangement of parts to be an obvious matter of design choice abut the exit guide vane radial flange would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pre-diffuser taught by Eastwood-Liles-Rice such that a clamp ring abuts the exit guide vane radial flange, a multiple of fasteners fasten the clamp ring to the static structure flange as suggested by Battig, to provide the benefit of locking the flanges while allowing radial expansion. The positioning of the clamp ring is considered a rearrangement of parts, which would have been an obvious matter of design choice to one of ordinary skill in the art.  
Regarding Claim 19, Eastwood, Liles, Rice, and Battig teach the pre-diffuser as set forth in Claim 17. 
The modification by Rice in Claim 17 results wherein a static structure flange abuts the hot fairing radial flange, as exemplified by Figures 1 and 4 of Rice that show the static structure flange (of 120, 220) in abutment with a hot fairing radial flange (of 110, 210) to provide the known method of fixing parts of the assembly that also has structure which minimizes leakage (Col. 1, Lines 54-60 and Col. 4, Lines 10-31). 

Claim 21, as far as there is sufficient written description and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Eastwood and Liles as applied to Claim 1 above, and further in view of Beeck et al. (US 2004/0041350 A1), hereinafter Beeck.
Regarding Claim 21, Eastwood and Liles teach the pre-diffuser as set forth in Claim 1. 

Figure 1 of Beeck shows a diamond seal (16) between two adjacent components (1, 2). The diamond seal is capable of providing a reliable seal between two components that that are capable of moving with respect to each other [0004-0006]. The particular example shown is for a gap (3) between a vane of a turbine and an adjacent component [0012]. Other than the seal (35) shown in Eastwood, Beeck exemplifies another known type of seal capable of providing a sealing effect between two adjacent components. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pre-diffuser taught by Eastwood-Liles by simply substituting the seal taught by Eastwood for a diamond seal as exemplified by Beeck, predictably resulting in a sufficient seal. 

Claim 22, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Eastwood and Liles as applied to Claim 1 above, and further in view of Suciu et al. (US 2009/0148297 A1), hereinafter Suciu.
Regarding Claim 22, Eastwood and Liles teach the pre-diffuser as set forth in Claim 1. 
The modification by Liles in Claim 1 results wherein the multiple diffusion passage ducts (86) are manufactured of sheet metal, as exemplified by Liles [0031]. 
Eastwood and Liles do not expressly teach welding to the ring-strut-ring structure as claimed. However, welding would have been obvious in view of Suciu. 
Figure 2 of Suciu teaches a gas turbine engine assembly wherein inducers (66) are mounted to a fan hub (64). This mounting may be done through various means, including being welded [0033]. Thus, welding is a known method of attachment between two parts in the art of 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the pre-diffuser taught by Eastwood-Liles such that the ducts are welded to the ring-strut-ring structure as exemplified by Suciu, since one of ordinary skill would use known techniques that predictably result in attached parts when assembling the pre-diffuser. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745